Title: Transfer of Military Appropriations, [ca. July 1814]
From: Madison, James
To: 


        
          [ca. July 1814]
        
        The President of the United States in virtue of authority in him vested by the Act of Congress passed on the 3rd. day of March 1809, intituled “An Act further to amend the several acts for the establishment and regulation of the Treasury, War and Navy Departments,” makes the following transfers, namely;
        Four hundred thousand dollars is transferred from the appropriation of pay of Rangers to that of pay of the Army.
        Ten thousand and nineteen dollars and sixty cents is transferred from the appropriation of Forage of Rangers to that of Forage of the Army.
        Forty three dollars and twenty three cents is transferred from the appropriation for the Ordnance Department to that for pay of the Army.
        
          Done at the City of Washingtonthis  day of  1814
        
      